 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA,                )       Case №: 2:19-mj-00131-EFB-1
                                              )
 9                  Plaintiff,                )
                                              )                   ORDER
10           vs.                              )              APPOINTING COUNSEL
                                              )
11   TERRY DAVID HAYES,                       )
                                              )
12                  Defendant.                )
                                              )
13
14
            The court appointed the Federal Defender to represent the defendant on August 16, 2019.
15   The Federal Defender has determined this case should go to the panel. CJA Panel attorney
     Donald P. Dorfman is hereby appointed effective August 20, 2019, the date the Office of the
16   Federal Defender contacted him.
17          APPOINTED COUNSEL IS ORDERED TO RETAIN THE SIGNED FINANCIAL AFFIDAVIT

18   SUPPORTING APPOINTMENT.

19   DATED: 8/20/2019
20
                                                  ____________________________
21                                                HON. EDMUND F. BRENNAN
                                                  United States Magistrate Judge
22
23
24
25
26
27
28
